Case 1:20-cv-23179-MGC Document 12 Entered on FLSD Docket 09/09/2020 Page 1 of 3



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA


                           Case No. 20-23179-Civ-COOKE/GOODMAN


  MOUNTECH IP LLC,

                     Plaintiff
  v.

  HMD AMERICA, INC.,

                 Defendant.
 ________________________________/

              MOTION TO APPEAR PRO HAC VICE FOR WILLIAM J. MCCABE,
                    CONSENT TO DESIGNATION, AND REQUEST TO
              ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

         In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer
  Review, and Discipline of Attorneys of the United States District Court for the Southern District
  of Florida, the undersigned respectfully moves for the admission pro hac vice of William J.
  McCabe of the law firm of PerkinsCoie, 1155 Avenue of the Americas, 22nd Floor, New York,
  NY 10036-2711, Telephone 212-262-6900, for purposes of appearance as co-counsel on behalf of
  Defendant HMD AMERICA, INC. in the above-styled case only, and pursuant to Rule 2B of the
  CM/ECF Administrative Procedures, to permit William J. McCabe to receive electronic filings in
  this case, and in support thereof states as follows:
         1.      William J. McCabe is not admitted to practice in the Southern District of Florida
  and is a member in good standing of the state bar of New York, U.S. District Courts for the
  Southern, Eastern, and Western Districts of New York, U.S. District Court for the Eastern and
  Western Districts of Michigan, U.S. District Court for the Eastern District of Texas, U.S. District
  Court for the Eastern District of Wisconsin, and U.S. District Court for the District of Colorado.
         2.      Movant, Joseph W. Bain, Esquire, of the law firm of Shutts & Bowen LLP, 525
  Okeechobee Boulevard, Suite 1100, West Palm Beach, Florida 33401, Telephone 561-835-8500,
  is a member in good standing of The Florida Bar and the United States District Court for the
  Southern District of Florida and is authorized to file through the Court’s electronic filing system.
Case 1:20-cv-23179-MGC Document 12 Entered on FLSD Docket 09/09/2020 Page 2 of 3



  Movant consents to be designated as a member of the Bar of this Court with whom the Court and
  opposing counsel may readily communicate regarding the conduct of the case, upon whom filings
  shall be served, who shall be required to electronically file and serve all documents and things that
  may be filed and served electronically, and who shall be responsible for filing and serving
  documents in compliance with the CM/ECF Administrative Procedures. See Section 2B of the
  CM/ECF Administrative Procedures.
        3.      In accordance with the local rules of this Court, William J. McCabe has made
 payment of this Court’s $200.00 admission fee. A certification in accordance with Rule 4(b) is
 attached hereto.
        4.      William J. McCabe, by and through designated counsel and pursuant to Section 2B
 CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic
 Filings to William J. McCabe at email address: WMcCabe@perkinscoie.com.
        WHEREFORE, Joseph W. Bain, moves this Court to enter an Order for William J. McCabe,
 to appear before this Court on behalf of Defendant HMD AMERICA, INC. for all purposes relating
 to the proceedings in the above-styled matter and directing the Clerk to provide notice of electronic
 filings to William J. McCabe.


 Date: September 9, 2020               Respectfully submitted,


                                        /s/ Joseph W. Bain

                                       JOSEPH W. BAIN, ESQ.
                                       Florida Bar No. 860360
                                       Email: jbain@shutts.com
                                       SHUTTS & BOWEN LLP
                                       1100 CityPlace Tower
                                       525 Okeechobee Boulevard
                                       West Palm Beach, Florida 33401
                                       Telephone: (561) 835-8500
                                       Facsimile: (561) 650-8530
                                       Attorneys for Defendant HMD America, Inc.




                                                   2
Case 1:20-cv-23179-MGC Document 12 Entered on FLSD Docket 09/09/2020 Page 3 of 3



                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 9th day of September 2020, I electronically filed the
 foregoing with the Clerk of Court by using the CM/ECF system, which will automatically send
 email notification of such filing to all counsel of record.




                                                /s/   Joseph W. Bain
                                                       JOSEPH W. BAIN, ESQ.




 WPBDOCS 10490304 1
